The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0003], 5th, 6th lines therein, note that “the” (i.e. 5th line therein) should be deleted and --the-- should be inserted prior to “3D” (i.e. 6th line therein), respectively for idiomatic clarity. Page 1, in paragraph [0004], 5th line therein, note that the recitation of “can cause to leave” is vague in meaning and thus appropriate clarification is needed. Page 5, in paragraph [0017], it is noted that it is unclear whether use of the terminology “schematic diagrams” would be an accurate characterization of the graphs appearing in those drawings and thus appropriate clarification is needed. Page 6, in the heading therein, note that --OF THE DISCLOSURE-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 8, in paragraph [0029], 4th line therein, note that--(FIG. 1)-- should be inserted after “100” and note that --(FIG. 2)-- should be inserted after “200”, respectively for consistency with the labeling in those drawings. Page 13, in paragraph [0043], 4th line therein, should “wire 21” be associated with --FIG. 3A-- (rather than “FIG. 1) and should “wire 22” be associated with --FIG. 3B-- (rather than FIG. 1), respectively for appropriate characterizations? Page 15, in paragraph [0050], second line therein, note that the recitation of “process difficulties” is vague in meaning and thus appropriate clarification is needed. Page 15, in paragraph [0051], second line therein, note that the pronoun “them” should be rewritten as --the compensation structures-- to indicate the intended feature for clarity and completeness of description. Page 16, in paragraph [0052], 13th line therein, note that the pronoun “them” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 17, in paragraph [0055], third line therein, note that --not on-- should be inserted after “or” for an appropriate characterization. Page 17, in paragraph [0058], 4th line therein, note that the reference labels “400H to 400L” should be rewritten as --400H, 400I, 400J, 400K and 400L-- for an appropriate characterization; 5th line therein, note that the reference to “compensation structure 80” does not appear consistent with the labeling in FIG. 4J (i.e. not labeled in FIG. 4J) and thus appropriate clarification is needed. Page 18, in paragraph [0061], last line therein, it is noted that --a-- should be inserted after “is” for idiomatic clarity. Page 19, in paragraph [0063], first, third, 4th, 5th, 6th lines therein; page 21, in paragraph [0070], second, third 4th, 6th lines therein; page 21, in paragraph [0071], 4th, 7th lines therein; page 33, in paragraph [0087], at clauses 19 & 20: note that --coplanar-- should be inserted prior to “waveguide”, respectively at these instances for an appropriate characterization. Page 20, in paragraph [0067], 6th line therein, note that --, respectively-- should be inserted after “3A-3C” for an appropriate characterization. Page 24, in paragraph [0076], 12th line therein, it is noted that the recitation of “layer 52” should be rewritten as --layer 42-- for consistency with the labeling in FIG. 12. Page 26, in paragraph [0079], 5th line therein, note that --as shown in FIG. 13-- should be inserted after “43” for an appropriate characterization consistent with the labeling in that drawing, Page 26, in paragraph [0081], 12th line therein and page 28, in paragraph [0085], 7th, 8th, 10th lines therein, note that --shown-- should be inserted prior to “in”, respectively at these instances for idiomatic clarity. Page 28, in paragraph [0084], last line therein, note that --as shown in FIG. 5-- should be inserted after “500” for an appropriate characterization consistent with the labeling in that drawing. At all appropriate occurrences throughout the specification, note that for instances where two consecutive drawings are associated by a hyphen (e.g. FIGS. 1-2, FIGS. 4D-4E, etc.), the hyphen should be changed to the term --and-- (e.g. --FIGS. 1 and 2--, --FIGS. 4D and 4E--, etc.) for appropriate characterizations.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following labels appearing in the indicated drawings need to be correspondingly described in the specification description of such drawings for clarity and completeness of description: FIGS. 4A, 4B, 4C, the parameters associated with the horizontal and vertical axes in each graph and the values associated with the parameters (Qi, Qc, F0); FIGS. 4D, 4E, 4H, 4I, 4J, 4K, 4L, 15, 17, 18, 19, “22”; FIGS. 4D, 4E (70, X, Y, Z); FIG. 4E, 4H, 4I, 4J, 4K, 4L, 15, 19, “21”; FIGS. 4F, 4G {X(µm), Y(µm)}; FIG. 4M, “Compensation Value”; FIGS. 7, 8, 9, 10, 14, 15, 17, 18, 19, “10”; FIG. 9, “20”; FIGS. 13, 14 (41, 42).  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compensation structure being associated with (only) the surface of the air bridge (i.e. claims 3, 4, 6, 7, 16), the compensation structure not being located on the surface of the substrate (i.e. claims 5, 6), the compensation structure being a hollow structure (i.e. claim 13), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the compensation structure being only on the air bridge (i.e. claims 6, 7) and being hollow (i.e. claim 13).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2, 3, 4, 5, 6, 8, 15, note that for the “compensating structure” being configured to be associated with the “coplanar waveguide” and the “air bridge”, it is unclear whether such alternative configurations would be consistent with the respective recitations in claim 1, 14 that requires the compensation structure to be “located on the surface of the substrate”. Accordingly, appropriate clarification is needed.
In claims 5, 6, note that it is unclear whether the recitation of the compensation structure being “not located on the surface of the substrate” would be consistent with the limitation recited in claim 1, from which these claims ultimately depend from, that requires the compensation structure to be positively “located on the surface of the substrate”. Accordingly, appropriate clarification is needed.
In claim 7, last line, note that it is unclear whether the recitation of the compensation structure being located “only on a surface of the air bridge” would be consistent with the limitation recited in claim 1, from which these claims ultimately depend from, that requires the compensation structure to be positively “located on the surface of the substrate”. Accordingly, appropriate clarification is needed.
In claim 9, line 2, note that it is unclear how “a gap”, as recited herein relates to “a gap”, as recited in claim 1 (i.e. one in the same gap, distinctly different gaps, etc.). Accordingly, appropriate clarification is needed.
In claim 11, line 3, it is noted that the recitation of “a thickness direction” is vague in meaning, especially since such a direction has not been positively established relative to the geometry of the packaging structure. Accordingly, appropriate clarification is needed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9; 14, 15; 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Makita. 
Regarding claims 1, 14, note that Makita (i.e. FIG. 27) discloses a packaging structure, comprising: a substrate (i.e. 22); a coplanar waveguide including first and second ground wires (i.e. ground conductors 44) and a signal wire (i.e. signal line 42) disposed on the substrate (22) and where the signal wire (42) is located between the first and second ground wires (44); an air bridge (i.e. metallization layer 64) having a first end electrically connected to the first ground wire (44) and having a second end electrically connected to the second ground wire (44), such that a gap exists between the air bridge (64) and an upper surface the signal wire (42); a compensation structure (i.e. passivation film (50) configured to compensate for attenuation degradation as per paragraph [0084]) located on the surface (i.e. in trenches) of the substrate (22). Regarding claims 2, 4, as evident from FIG. 27, the compensation structure (50) contacts the ground wire (44) of the coplanar waveguide in addition to contacting the surface of the substrate (22). Regarding claims 3, 4, 15, as evident from FIG. 27, the compensating structure (50) contacts the air bridge (64) in addition to contacting the surface of the substrate (22). Regarding claims 5 & 6, as evident from FIG. 27, a second thinner compensating structure (50) is disposed on the upper surface of the ground wires (50) and is in contact with the air bridge (64), but is not in contact with the surface of the substrate (22). Regarding claims 8 & 9, as evident from FIG. 27, the compensating structure, in addition to being on the surface of the substrate (22), is disposed within the air gap and arranged to contact sidewalls of the ground wires (44). Regarding claim 16, note that the centrally located compensating structure or the thinner compensating structure are each configured to contact a surface of the air bridge (64).
Claims 10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dougherty et al pertain to microwave conductors compensated by air bridges. Laighton et al discloses a coplanar waveguide having a shield connected to ground planes and spaced by a gap over a signal conductor.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee